Citation Nr: 0900596	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-15 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for peripheral 
neuropathy, right upper extremity, including as due to Agent 
Orange exposure.

3.  Entitlement to service connection for peripheral 
neuropathy, left upper extremity, including as due to Agent 
Orange exposure.

4.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity, including as due to Agent 
Orange exposure.

5.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity, including as due to Agent 
Orange exposure.

6.  Entitlement to special monthly compensation based on the 
need for aid and attendance or on housebound status.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1967 to March 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from September 
2005 and September 2006 rating decisions of the Reno, Nevada 
Department of Veterans Affairs (VA), Regional Office (RO).  
In June 2008 a videoconference hearing was held before the 
undersigned.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a low 
back disorder, and entitlement to special monthly 
compensation based on the need for aid and attendance or on 
housebound status, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange.

2.  The veteran's peripheral neuropathy is not shown to be 
acute or subacute peripheral neuropathy; was not manifested 
in service or in his first postservice year; and is not shown 
to be related to his service, to include as due to exposure 
to Agent Orange therein.


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy of the right 
upper extremity, to include as secondary to exposure to 
herbicides in service, is not established.  38 U.S.C.A. §§ 
1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  Service connection for peripheral neuropathy of the left 
upper extremity, to include as secondary to exposure to 
herbicides in service, is not established.  38 U.S.C.A. §§ 
1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

3.  Service connection for peripheral neuropathy of the right 
lower extremity, to include as secondary to exposure to 
herbicides in service, is not established.  38 U.S.C.A. §§ 
1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

4.  Service connection for peripheral neuropathy of the left 
lower extremity, to include as secondary to exposure to 
herbicides in service, is not established.  38 U.S.C.A. §§ 
1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims for service connection for 
peripheral neuropathy in letters dated in June 2005, March 
2006, and May 2006 (prior to the rating decisions on appeal).  
The May 2006 letter informed the veteran of disability rating 
and effective date criteria.  The veteran has had ample 
opportunity to respond/ supplement the record and is not 
prejudiced by any technical notice deficiency that may have 
occurred earlier in the process.  

The veteran's service treatment records (STRs) and personnel 
records are associated with his claims file.  Pertinent 
treatment records and records of the Social Security 
Administration (SSA) have been secured.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record 
overwhelmingly demonstrates that the veteran did not have 
peripheral neuropathy during service, and that peripheral 
neuropathy did not manifest within an applicable presumptive 
period.  For these reasons, the Board declines to provide an 
examination or obtain an opinion as to these issues.  

At the videoconference hearing the veteran was granted a 
thirty day abeyance period to submit additional medical 
evidence.  Evidence was subsequently received along with a 
waiver of RO consideration.  The veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claims for service connection for peripheral 
neuropathy.

II.  Service Connection for Peripheral Neuropathy

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a veteran served for 90 days in active service and 
organic disease of the nervous system is manifested to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A disease listed at 38 C.F.R. § 
3.309(e) will be considered to have been incurred in or 
aggravated by service under the circumstances outlined in 
this section, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 
C.F.R. § 3.307(a)(6)(i).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no evidence of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Type II diabetes mellitus (adult 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
prostate cancer, chronic lymphocytic leukemia, porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Note 2 states that for 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The veteran's STRs contain no mention of complaints, 
findings, or diagnosis of peripheral neuropathy.  The 
separation examination in March 1970 notes normal neurologic 
examination.  

The veteran was diagnosed with fibromyalgia in 1997.  In 
December 2002, he complained of tingling to his left hand; 
this had been present for weeks.  He also reported bilateral 
neuropathy of the feet.  A January 2003 rheumatology clinic 
note described his left arm pain and hypesthesia as likely 
secondary to fibromyalgia and rotator cuff tendinitis; the 
examiner doubted it was related to a neurological process.  

A September 2004 treatment record noted peripheral 
neuropathy.  In June 2005, electrodiagnostic testing 
suggested a right median neuropathy at the level of wrist, 
consistent with carpal tunnel syndrome of mild degree.  Also 
in June 2005, the veteran reported tingling of the arms, 
hands, and feet that had started about six years ago; 
unspecified idiopathic peripheral neuropathy was noted.

There is no evidence that the veteran's peripheral neuropathy 
was manifested in service or in his first postservice year.  
Consequently service connection for such disability on the 
basis that it became manifest in service and persisted or on 
a presumptive basis as a chronic disease under 38 U.S.C.A. § 
1112 (to the extent that it may be due to organic disease of 
the nervous system, as the etiology of the disability is not 
definitely known) is not warranted.

Regarding presumptive service connection for the peripheral 
neuropathy as due to Agent Orange exposure, it is noteworthy 
that only a specific type of neuropathy, acute or subacute, 
is enumerated among the disabilities which may be service 
connected as due to Agent Orange exposure under 38 U.S.C.A. § 
1116.  See 38 C.F.R. § 3.309(e).  The term acute and subacute 
peripheral neuropathy is defined by regulation, and means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset. See 38 C.F.R. § 3.309(e), 
Note 2.  Inasmuch as the veteran's peripheral neuropathy did 
not appear within weeks or months of exposure to Agent 
Orange, and has not resolved, it does not fall within the 
regulatory definition.  Consequently, the veteran's 
peripheral neuropathy does not fall within the purview of 38 
U.S.C.A. § 1116, and presumptive service connection under 
those provisions is not warranted.

Service connection for the veteran's peripheral neuropathy 
may still be established by competent (medical) evidence of a 
nexus between the veteran's disability and service.  However, 
there is no such evidence of record.  The only physicians 
that have even addressed the etiology of the veteran's 
neuropathy indicated that it was possibly related to carpal 
tunnel syndrome, fibromyalgia, or tendonitis.  It is 
noteworthy that the earliest evidence of peripheral 
neuropathy was in 2002.  Such a long interval between service 
and the initial postservice clinical manifestation of the 
disability for which service connection is sought (more than 
30 years) is, of itself, a factor weighing against a finding 
of service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000).

Because the veteran is a layperson, his own belief that his 
peripheral neuropathy is related to service is not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In light of the foregoing, the preponderance of the 
evidence is against this claim.  Accordingly, it must be 
denied.


ORDER

Service connection for peripheral neuropathy, right upper 
extremity, is denied.

Service connection for peripheral neuropathy, left upper 
extremity, is denied.

Service connection for peripheral neuropathy, right lower 
extremity, is denied.

Service connection for peripheral neuropathy, left lower 
extremity, is denied.


REMAND

The veteran contends that he suffered injuries to his low 
back during service with the Marine Corps in Vietnam.  He 
recalls instances where he dove into holes and trenches to 
avoid incoming enemy fire and experienced back pain.  The 
Board has previously granted service connection for post-
traumatic stress disorder based on the veteran's combat 
service.  Thus, the veteran may be deemed to have served in 
combat.  See 38 U.S.C.A. § 1154(b).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 
(1996).

Section 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17- 
19 (1999).

The veteran's STRs are negative for a back disorder in 
service.  His March 1970 separation examination showed a 
normal spine.  A December 1997 treatment record noted the 
veteran had "a long standing history of pain for the last 15 
years.  His pain has been primarily in the feet, knees and 
back."  Fibromyalgia with diffuse trigger point tenderness 
was diagnosed.  A January 2000 X-ray showed sclerosis of the 
lumbar asophyseal joints and some spurring of the vertebral 
bodies.  A September 2002 X-ray of the lumbosacral spine was 
noted as normal.  In June 2005, pain likely due to 
spondylosis was noted.  A June 2005 problem list included 
degeneration of lumbar or lumbosacral intervertebral disc.

Although there is no evidence in the service treatment 
records of back injuries, the veteran's credible testimony 
and documented combat service establish service incurrence.  
There is current medical evidence of low back pathology.  To 
date, the veteran has not been afforded a VA examination to 
determine whether there is a nexus between his current 
disability and service.  Thus, on remand an examination and 
opinion are required.  38 C.F.R. § 3.159(c)(4); McLendon, 20 
Vet. App. at 79.

The veteran contends that he is entitled to special monthly 
compensation based upon the need for regular aid and 
attendance or by reason of being housebound as a result of 
disabilities including his low back disability.  The veteran 
is presently service connected for PTSD and for a nasal 
deformity; a 40 percent combined service connected rating is 
in effect.  The Board has denied service connection for 
peripheral neuropathy (see above), however the issue of 
service connection for low back disability remains on appeal.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran in this case has not yet been afforded a VA 
examination.  Thus, it is unclear whether he may be 
considered housebound, or in need of regular aid and 
attendance, as a result of his service-connected 
disabilities, or whether the veteran's lack of mobility is 
primarily the result of his nonservice-connected fibromyalgia 
and peripheral neuropathy.  As such, the Board finds that a 
remand for an examination and opinion is in order.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify the 
providers of post-service treatment for 
his low back, with the approximate years 
of care, and as much address information 
as possible.  VA should obtain records of 
treatment from the providers that the 
veteran identifies.

2.  Thereafter, schedule the veteran for 
an appropriate VA examination to determine 
the current nature and likely etiology of 
any demonstrated low back disability.  All 
indicated testing in this regard should be 
performed and the claims folder should be 
made available to the examiner for review.

Based on the examination and review of the 
record, the examiner is requested to 
express an opinion as to the whether it is 
at least as likely as not that any 
demonstrated low back disability is the 
result of disease or injury in service, as 
claimed by the veteran.  Complete 
rationale for all opinions expressed must 
be provided.

3.  The veteran should also be accorded a 
VA aid and attendance examination for the 
purpose of ascertaining whether any of his 
conditions render him permanently 
bedridden or so helpless as to be in need 
of regular aid and attendance, or whether 
he is substantially confined to his house 
or its immediate premises.  In this 
regard, if the veteran is found to be in 
need of regular aid and attendance, or to 
be substantially confined to his house, 
the examiner should specifically comment 
as to whether the veteran is so disabled 
primarily as a result of his service-
connected disabilities, or whether he is 
primarily disabled as a result of his 
nonservice-connected disabilities.  (In 
this regard, the examination should 
specifically comment as to how any current 
low back disability impacts on the issue.)  
Any further indicated studies must also be 
conducted.  The claims file must be made 
available to the examiner in conjunction 
with the examination.  Complete rationale 
for all opinions must be provided.

4.  After completion of the above, review 
the expanded record and determine if the 
claims of entitlement to service 
connection for a low back disorder, and 
entitlement to special monthly 
compensation based on the need for aid and 
attendance or on housebound status, can be 
granted.  If any claim remains denied, 
issue a supplemental statement of the case 
and afford the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


